 1   WRIGHT, FINLAY & ZAK, LLP
     Dana Jonathon Nitz, Esq. (SBN 0050)
 2   Yanxiong Li, Esq. (SBN 12807)
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     yli@wrightlegal.net
 5   Attorneys for Plaintiff, Bank of America, N.A.
 6                                UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                      Case No.: 3:17-cv-00076-MMD-VPC
     BANK OF AMERICA, N.A.,
 9
                    Plaintiff,
10                                                      STIPULATION AND ORDER FOR
                                                        DISMISSAL OF ACTION WITH
            vs.                                         PREJUDICE
11
12   LVDG SERIES 113, established under LVDG,
     LLC, a Nevada series Limited-Liability
13   Company; SADDLEHORN HOMEOWNERS’
     ASSOCIATION, a Nevada Non-Profit
14
     Corporation; THUNDER PROPERTIES, INC.,
15   a Nevada Corporation,

16                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 1 of 4
 1             Plaintiff, BANK OF AMERICA, N.A. (“BANA”), by and through its attorneys of record,
 2   Dana Jonathon Nitz, Esq. and Yanxiong Li, Esq. of the law firm of Wright, Finlay & Zak, LLP;
 3   Defendants LVDG SERIES 113 (“LVDG”) and THUNDER PROPERTIES, INC. (“TPI”), by
 4   and through their undersigned counsels; and Defendant SADDLEHORN HOMEOWNERS’
 5   ASSOCIATION (“HOA”), by and through its undersigned counsels, hereby stipulate and agree
 6   as follows:
 7             WHEREAS the above-captioned action concerns a homeowner’s association non-
 8   judicial foreclosure sale that occurred on or about June 6, 2013 (“HOA Sale”) involving certain
 9   real property located in Washoe County, Nevada, commonly known as 14155 Quiet Meadow
10   Court, Reno, Nevada 89511; A.P.N. 150-201-12 (“Property”);
11             WHEREAS as a result of the HOA Sale, LVDG Series 113 (“LVDG”) claimed title to
12   the Property, purportedly free and clear of BANA’s interest as the record beneficiary of a Deed
13   of Trust recorded in the official records of the Washoe County, Nevada Recorder’s Office on
14   March 11, 2008 as Document Number 3629026 (“Deed of Trust”);
15             WHEREAS as a result of the HOA Sale, Alessi & Koenig, LLC collected proceeds in
16   excess of the HOA’s statutory lien in the amount of $42,617.17 (the “Excess Proceeds”);
17             WHEREAS LVDG subsequently conveyed its purported interest in the Property to TPI,
18   and TPI then claimed title to the Property, purportedly free and clear of BANA’s interest as the
19   record beneficiary of the Subject Deed of Trust;
20             WHEREAS BANA filed its Complaint on February 3, 2017 (the “Action”), alleging
21   several causes of action against TPI in connection with the HOA Sale and the Property [ECF
22   No. 1];
23             WHEREAS The undersigned Parties have now come to a resolution regarding their
24   respective claims and interest in the Property and the Excess Proceeds;
25             WHEREAS The undersigned Parties have, or will, execute a settlement agreement, the
26   terms of which are confidential, but under which BANA agrees to relinquish its right, title and
27   interest in the Property for agreed-upon consideration;
28



                                                Page 2 of 4
 1              WHEREAS LVDG, TPI and HOA agree to relinquish any right, title and interest in the
 2   Excess Proceeds;
 3              WHEREAS All other claims asserted by or against any of the undersigned Parties hereto
 4   shall be dismissed with prejudice;
 5              WHEREAS Nothing in this Stipulation should be construed as intended to benefit any
 6   other party not identified as the undersigned Parties hereto, and in particular, shall not constitute
 7   a waiver or relinquishment of any claims by BANA against the Borrower; and
 8              WHEREAS Each Party shall bear its own fees and costs incurred in this litigation and
 9   settlement.
10              IT IS HEREBY STIPULATED AND AGREED that claims asserted against LVDG,
11   TPI and HOA in BANA’s Complaint shall be dismissed with prejudice;
12              IT IS FURTHER STIPULATED AND AGREED that LVDG, TPI and HOA hereby
13   relinquish any right, title and interest in the Excess Proceeds;
14              IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
15   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
16   Parties;
17              IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
18   no way intended to impair the rights of BANA (or any of its authorized agents, investors,
19   affiliates, predecessors, successors, and assigns) to pursue any and all remedies against the
20   Borrower, as defined in the Note, that BANA (or any of its authorized servicers, agents,
21   investors, affiliates, predecessors, successors, and assigns) may have relating to the Note,
22   including the right to sue the Borrower for any deficiency judgment;
23              IT IS FURTHER STIPULATED AND AGREED that each Party shall bear its own
24   fees and costs incurred in this litigation and settlement.
25   ///
26   ///
27   ///
28



                                                  Page 3 of 4
 1          IT IS SO STIPULATED AND AGREED.
 2
 3   WRIGHT, FINLAY & ZAK, LLP                        ROBBINS LAW FIRM
 4
     /s/ Yanxiong Li, Esq.                            /s/ Elizabeth Lowell, Esq.
 5   Yanxiong Li, Esq.                                Elizabeth Lowell, Esq.
     Nevada Bar No. 12807                             Nevada Bar No. 8551
 6   7785 W. Sahara Avenue, Suite 200                 1995 Village Center Cir., Suite 190
     Las Vegas, NV 89117                              Las Vegas, NV 89134
 7
     Attorneys for Plaintiff, Bank of America, N.A.   Attorneys for Defendant, Saddlehorn
 8                                                    Homeowners’ Association

 9
     ROGER P. CROTEAU & ASSOCIATES,
10
     LTD
11
     /s/ Timothy E. Rhoda, Esq.
12
     Timothy E. Rhoda, Esq.
13   Nevada Bar No. 7878
     9120 West Post Road, Suite 100
14   Las Vegas, NV 89148
     Attorneys for Defendants, LVDG Series 113
15
     and Thunder Properties, Inc.
16
17
                                                ORDER
18
            Based on the foregoing Stipulation by and between the parties, and good cause
19
     appearing, IT IS SO ORDERED.
20
21          January 24, 2019
     Dated:_______________________
22
                                                  _________________________________________
23                                                UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28



                                                Page 4 of 4
